         Case 18-04031      Doc 42    Filed 02/24/20 Entered 02/24/20 16:36:47           Main Document
                                                   Pg 1 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION


In Re:                                                  )
                                                        )
LEWIS EDWARD AMOS,                                      )    Case No. 17-46980-659
                                                        )    Chief Judge Kathy A. Surratt-States
                                                        )    Chapter 13
                       Debtor.                          )
                                                        )
ROBIN L. CARPENTER, and                                 )    Adversary No. 18-4031-659
FLESNER WENTZELL, LLC,                                  )
                                                        )    PUBLISHED
                       Plaintiff,                       )
                                                        )
         -v-                                            )
                                                        )
LEWIS EDWARD AMOS,                                      )
                                                        )
                                                        )
                       Defendant.                       )

                                                   ORDER

         Upon consideration of the record as a whole, and consistent with the Findings of Fact and Conclusions of

Law entered separately in this matter,

         IT IS ORDERED THAT Plaintiffs’ Motion for Summary Judgment is GRANTED IN PART in that the

attorney’s fees Debtor owes pursuant to the Finding and Judgment of Modification, Judgment and Order on Family

Access Motion and Judgment of Contempt are domestic support obligations and excepted from discharge; and

         IT IS FURTHER ORDERED THAT Debtor’s Motion for Summary Judgment is GRANTED IN PART in that

sanctions Debtor owes pursuant to the Judgment & Order are not domestic support obligations and are subject

to discharge; and this is the final judgment and order of the Bankruptcy Court in this case.




                                                                          KATHY A. SURRATT-STATES
                                                                       Chief United States Bankruptcy Judge


 DATED: February 24, 2020
 St. Louis, Missouri
       Case 18-04031       Doc 42      Filed 02/24/20 Entered 02/24/20 16:36:47      Main Document
                                                    Pg 2 of 2


Copies to:

 Office of the United States Trustee                   Angela Redden-Jansen
 Thomas F. Eagleton U.S. Courthouse                    3350 Greenwood Blvd.
 111 South 10th Street, Suite 6.353                    Maplewood, MO 63143
 St. Louis, MO 63102

 Lewis Edward Amos                                     David Nelson Gunn
 21 Walnut Knoll Ct.                                   The Consumer Law Center of Saint Louis
 Saint Charles, MO 63304                               DBA The Bankruptcy Company LLC
                                                       2249 S. Brentwood Blvd
                                                       Brentwood, MO 63144




                                                     -2-
